Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Preliminary Amendment filed on 04/19/2021. 
Claims 7-15 are currently pending and have been examined.

Response to Amendment
	Applicant’s preliminary amendment, filed on 04/19/2021, has been entered. Claims 1-6 have been cancelled, and Claims 7-15 have been newly entered. 

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994) The disclosure of the prior-filed application, Application No. 62/413,060, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The application does not teach or suggest a home management system configured to receive input signals from one or 
The pending application claims further priority to Provisional Application 62/433,690 and is therefore given an effective filing date of 12/13/2016.
	

Information Disclosure Statement
	The Information Disclosure Statement filed 05/18/2021 has been received, and has been fully considered.


Claim Rejection – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites the limitation "to complete request" in line 7.  This renders the claim indefinite, as it unclear if this is intended to be the previously addressed request or a new request. For the purposes of this examination, the limitation is being interpreted to read “to complete said request.”
Claims 10-12 inherit the deficiencies of Claim 9 and are rejected on the same basis.

Claim 13 recites the limitation "the databases" in line 1.  There is insufficient antecedent basis for this limitation in the claim, rendering it unclear if this is intended to be introducing a new set of databases, or referring back to the “one or more databases” of claim 8. For the purposes of this examination, the limitation is being interpreted to read “the one or more databases.”


Claim Rejection – 35 USC § 112(d)
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 is rejected for failing to include all the limitations of Claim 7, upon which it depends. Specifically, the claim recites a system which performs the steps (a)-(d) of claim 7, but does not depend upon the whole of Claim 7.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 7-14 are directed to a process, and claim 15 is directed to a system. Therefore, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
	Taking claim 7 as representative, claim 7 recites at least the following limitations that are believed to recite an abstract idea:
receiving, by a system, a request for service(s) and/or product(s) from a user, wherein a user submits said request via a display and said request is communicated to said system, wherein the display allows for control of a home management system configured to receive inputs, generate commands, and transmit the commands;
providing, by said system, a ranking of providers capable of completing said request to said user;
receiving, by said system, a selected provider from said ranking of providers to complete said request from said user; and
enabling, by said system, completion of the request by said selected provider. 

The above limitations recite the concept of facilitating an order. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g., sales activities and behaviors. Independent claim 15 recites similar limitations as claim 7 and, as such, fall within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 7 and 15 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the Alice/Mayo test, the recitation of various additional elements within the claim are acknowledged, such as the method being computer-implemented, a server computing device comprising an operating module, a user interface, one or more devices, and input signals. Independent claim 15 recites similar additional elements to those of claim 7. Independent claim 15 further recites the additional elements of a system comprising a server computing device in communication with one or more user devices via a network, the server computing device comprising a processor and a computer program product storing instructions. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional computer-related elements are recited, claims 7 and 15 merely invokes such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Similar to the limitations of Alice, claims 7 and 15 merely recite a commonplace business method (i.e., facilitating an order) being applied on a general purpose computer. See MPEP 2106.05(f). Furthermore, claims 7 and 15 generally link the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, claims 7 and 15 specifying that the abstract idea of facilitating an order is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a 
Since claims 7 and 15 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 7 and 15 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to claim 7, the recitation of various additional elements within the claim are acknowledged, namely the method being computer-implemented, a server computing device comprising an operating module, a user interface, one or more devices, and input signals. Independent claim 15 recites similar additional elements to those of claim 7. Independent claim 15 further recites the additional elements of a system comprising a server computing device in communication with one or more user devices via a network, the server computing device comprising a processor and a computer program product storing instructions. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claims 7 and 15 merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 7 and 15 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Sys., claims 7 and 15 specifying that the abstract idea of facilitating an order is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements of claims 7 and 15 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 7and 15 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 7, and 15 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 8-14, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 8-14 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite fundamental commercial interactions. Dependent claims 9, 11, and 12 do not include further additional elements. Under Prong Two of Step 2A, the limitations of dependent claims 9, 11, and 12, when considered both individually and as a whole, are not indicative of integration into a practical application for at least similar reasons as discussed above. Dependent claims 8, 10, and 13 further recite additional elements, such as one or more databases, and a computing device being cloud based. Similar to the discussion above under Prong Two of Step 2A, although these additional computer-related elements are recited, dependent claims 8, 10, and 13 merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Furthermore, dependent claims 8, 10, and 13 generally link the use of the abstract idea to a particular technological environment or field of use. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the additional limitations of dependent claims 8, 10, and 13 are not indicative of integration into a practical application. Since the dependent claims recite an abstract idea and fail to integrate the abstract idea into a practical application, the dependent claims are “directed to” an abstract idea. Similar to the discussion above with respect to the independent claims, the dependent claims, analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e., facilitating an order) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 7-15 are ineligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheranda (US 20140310030 A1), hereinafter Cheranda, in view of Gruber et al (US 20130275164 A1), hereinafter Gruber.

	Regarding claim 7, Cheranda teaches a computer implemented method of concierge, said method comprising: 
a) receiving, by a server computing device comprising an operating module, a request for service(s) and/or product(s) from a user, wherein a user submits said request via a user interface and said request is communicated to said server computing device (Cheranda: [0043], Figure 2 – “The server arrangement 202 provides a display to the computing device as shown by display 203, wherein the user is queried as to whether he or she wishes to search by zip code, restaurant name, restaurant offer, or some other value. The user's entry is then transmitted by the computing device 201 to server arrangement 202.”); 
b) providing, by said operating module, a ranking of providers capable of completing said request to said user (Cheranda: [0043], Figures 2,3 – “The server arrangement in response provides the appropriate information and the information is displayed via a screen such as screen 204, listing restaurants, such as in order of nearest to 
c) receiving, by said operating module, a selected provider from said ranking of providers to complete said request from said user (Cheranda: [0044], Figure 3 – “the system enables the user to select a particular establishment from those listed”); and 
d) enabling, by said operating module, completion of the request by said selected provider (Cheranda: [0044-0045], Figures 3,4 – “This is translated in the computing device to a request for further information about the establishment selected. Server arrangement 202 takes this request and processes the request, transmitting an indication and instruction for the computing device to display a second screen 301, where the second screen 301 … may include options to, in the case of a restaurant, “reserve a table” or select an "offer.” … “If the option to reserve a table is selected, the user … may be offered an option to select table size… The user may make a selection, and the table selection is then transmitted to server arrangement 202 as shown in FIG. 4. From FIG. 4, if such a table is available, the user is presented with screen 401, wherein he is either asked to fill in information or if he or she is known to the system, the system populates the fields with relevant information. ... If requested, the information is transmitted to the server arrangement 202 and a confirmation may be received.”),
 but does not explicitly teach that the user interface is configured to control a home management system operatively connected to one or more devices, and wherein the home management system is configured to receive input signals from said one or more devices, generate one or more device commands and transmit the one or more device commands to said one or more devices.
However, Gruber teaches an intelligent automated assistant system (Gruber: Abstract) which can facilitate ordering of goods and services (Gruber: [0353]), including: 
that the user interface is configured to control a home management system operatively connected to one or more devices, and wherein the home management system is configured to receive input signals from said one or more devices, generate one or more device commands and transmit the one or more device commands to said one or more devices (Gruber: [0128] “enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces including…operating devices locally or 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Cheranda, the ability for the user interface to be configured to control a home management system operatively connected to one or more devices, and wherein the home management system is configured to receive input signals from said one or more devices, generate one or more device commands and transmit the one or more device commands to said one or more devices, as taught by Gruber, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Cheranda, to include the teachings of Gruber, in order to improve efficiency for the user (Gruber: [0138]).

Regarding claim 8, Cheranda/Gruber teach the method of claim 7, wherein step (b) comprises: 
(i) accessing, by said operating module, one or more databases comprising information about said providers (Cheranda: [0054-0055] – “A database, typically located at the server arrangement, has participating restaurants information such as name, address, phone, fax, latitude, longitude, table inventory, global offer, reward offer, reward counter, and so forth.” … “The server arrangement searches for all the restaurants with that zip code, for example, in the database, retrieves restaurant name and address information”); 
(ii) ranking, by said server computing device, said providers capable of completing said request to said user based on said information in said one or more databases (Cheranda: [0045] – “The server arrangement searches for all the restaurants with that zip code, for example, in the database, retrieves restaurant name and address information and compares with the global defined field of X miles (e.g. 5, 10, 15, 25 miles, etc.). The system may sort restaurants from closest to farthest within an X mile radius of the user's current location, and the list may include the distance in miles from the user's current location.”); and 
(iii) displaying said ranking on said user interface (Cheranda: [0043], Figures 2,3 – “The server arrangement in response provides the appropriate information and the information is displayed via a screen such as screen 204, listing restaurants, such as in order of nearest to farthest, by name with distance from each restaurant, and/or restaurant offers in a desired format, such as highest dollar value or percentage off offers expiring soonest, or 

Regarding claim 14, Cheranda/Gruber teach the method of claim 7, wherein said server computing device is cloud based (Cheranda: [0039] – “Server arrangement 101 may be a single server or group of servers, such as the ‘cloud’”).  

Regarding claim 15, the limitations of system claim 15 are closely parallel to the limitations of method claim 7, with the additional element of a system comprising a server computing device in communication with one or more user devices via a network, the server computing device comprising a processor and a computer program product storing instructions that when executed by the processor, cause the server computing device to perform the steps (a)-(d) of claim 7 (Cheranda: [0038], Figure 1 – “a computer system 100 includes a server arrangement 101 comprising software 101a, the server arrangement comprising at least one server and used generally for obtaining information related to at least one establishment 102 and conveying information about the establishment 102 to third party computing devices or user devices 103a-n such as personal computers, Smartphones, tablets, or other devices. Each user device may connect to the Internet backbone 104 using an Internet service provider (ISP) 105. A fixed cable or an over-the-air wireless connection at 106 may support the communications between ISP 105 and the user device 103a. An application program, for example an Internet browser or other application, including a downloadable client software program, may provide a graphical or other user interface to the user, and may execute on a user device Such as user device 103a providing access for the user to server arrangement 101. Note that multiple user devices may use a single ISP, and a one-to-one correspondence between user devices and ISPs is not required.”), and are rejected on the same basis.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheranda, in view of Gruber, and further in view of Florimond et al (US 20140172472 A1), hereinafter Florimond.

	Regarding claim 9, Cheranda/Gruber teach the method of claim 8, wherein step (d) comprises: 

(v) receiving, by said operating module, a response comprising an acceptance or refusal of said request from said selected provider (Cheranda: [0045], [0047] – “In one example, a party may wish to have a table for six in 20 minutes. If such a table is available, the establishment device may transmit acceptance back to the server arrangement 202.” … “If requested, the information is transmitted to the server arrangement 202 and a confirmation may be received. In some embodiments, a denial may be received. However, in typical situations, a table or table size that is unavailable may not be offered to the user.”); 
(vi) communicating, by said operating module, said response from said selected provider to said user (Cheranda: [0048] – “Confirmation of the reservation is transmitted to the server arrangement 402 and confirmation may be transmitted by the system to the patron”); andFiling Date:December 21, 2017
(viii) providing, by the operating module, notifications to said user regarding tracking progression of provision of the service(s) and/or product(s)  (Cheranda: [0046] – “Computing device or processing arrangement 402 may be instructed by server arrangement 202 to transmit a confirmation to the user's device. Such transmission may be commanded once the users information is received, such as the information shown in screen 401 being received, or if verification by the establishment is required, once that confirmation is received, or at a desired time afterward. Alternately, or in addition, the user may be sent reminders, again via email, SMS, or other appropriate messaging medium.” – It can be understood that reminders of the reservation would constitute notifications of the progression towards the reservation time.),
but does not specifically teach communicating further instructions to said user to complete said request or alternative providers if said selected provider refuses said request; and facilitating and confirming, by the operating module, payment by the user to said selected provider. However, Florimond teaches a travel (service) reservation system (Florimond: Abstract) including communicating, by said operating module, further instructions to said user to complete request or alternative providers if said selected provider refuses said request (Florimond: [0043], Figure 8A – “The reservation device 104 communicates booking data based on the received travel request data to the reservation system 102 (block 304). The reservation system 102 reserves a travel booking based on the received 
(vii) facilitating and confirming, by the operating module, payment by the user to said selected provider (Florimond: [0043], [0049], Figures 8A-8C – “The reservation device 104 outputs data via the user interface 164 prompting the operator to provide form of payment information for the reserved travel booking (block 312). The reservation device 104 receives form of payment (FOP) information via the user interface 164 from the operator (block314), and the reservation device 104 communicates data indicating the form of payment information to the reservation system 102 (block 316).” … “Responsive to the authentication data being valid, the payment processor 108 communicates an authentication confirmation to the customer device 106 (block 370), and the customer device 106 outputs a confirmation to the travel customer via the user interface 184 (block 372).” – Figures 8A-8C and paragraphs [0043-0049] describe the detailed steps of facilitating and confirming payment in greater detail.).
It would have been obvious to one of ordinary skill in the art to include in the method of concierge, as taught by Cheranda/Gruber, the ability for communicating further instructions to said user to complete request or alternative providers if said selected provider refuses said request; and facilitating and confirming, by the operating module, payment by the user to said selected provider, as taught by Florimond, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Cheranda/Gruber, to include the teachings of Florimond, in order to facilitate booking travel reservations more efficiently (Florimond: [0028]).

Regarding claim 10, Cheranda/Gruber/Florimond teach the method of claim 9, further comprising storing information relating to the completed request within one or more databases (Cheranda: [0050], [0061] – “Each time a reservation is made, the inventory count of that table is reduced on the database.” … “The user may enter ‘NAME’ ‘MOBILE NO’ ‘EMAIL ADDRESS’ ‘TIME’ ‘MESSAGE’ and may ‘Opt-in for Promotional Offers’. The user may 

Regarding claim 11, Cheranda/Gruber/Florimond teaches the method of claim 10, further comprising analyzing the information related to the completed request for use in ranking said selected provider (Cheranda: [0045] – “a table or table size that is unavailable may not be offered to the user. In this scenario, tables can only be selected for reservation when available. When the tables are not available, an indication may be provided, such as the graphic image of the table greyed out with the message “Currently Unavailable'. The inventory of the tables in the database is reduced each time the tables are reserved and when the table inventory count reaches zero’ that size table becomes unavailable.”).  

Regarding claim 12, Cheranda/Gruber/Florimond teaches the method of claim 9, wherein communications are in real-time (Cheranda: [0037], [0041], [0053] – “offers are conveyed and made available in real time.” … “the present design includes a real time reservation system, dynamically updated and updatable” … “Once the user has selected an establishment, the user can obtain real time availability at the establishment, such as the number of tables available, length of wait, number of tables of particular seating available (e.g. tables for 2, tables for 3 or 4, etc.), and other pertinent information.”).  

Claim 13 is rejected under 35 U.S.C. 103 as being anticipated by Cheranda/Gruber, in view of Schiff et al (US 20030004760 A1), hereinafter Schiff.
Regarding claim 13, Cheranda teaches the method of claim 8, wherein the one or more databases comprise information about said providers (Cheranda: [0054-0055] – “A database, typically located at the server arrangement, has participating restaurants information such as name, address, phone, fax, latitude, longitude, table inventory, global offer, reward offer, reward counter, and so forth.” … “The server arrangement searches for all the restaurants with that zip code, for example, in the database, retrieves restaurant name and address information”), but does not specifically teach that the one or more databases comprise information regarding past user selections.
However, Schiff teaches systems and methods for on-line booking of cruises (Schiff: Abstract), including that the one or more databases comprise information regarding past user selections (Schiff: [0055], [0059], [0090] – “The 
It would have been recognized that applying the known technique of databases comprising information regarding past user selections as taught by Schiff, to the teachings of Cheranda/Gruber/Florimond would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar concierge methods.  Further, including that the one or more databases comprise information regarding past user selections, as taught by Schiff, into the method of Cheranda/Gruber/Florimond would have been recognized by those of ordinary skill in the art as resulting in improved customer/agent inter activity by saving customers from repeating information previously entered (Schiff: [0114]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zeilinski (US 20140288951 A1) teaches a system for connecting patients with healthcare service providers, including making reservations and providing recommendations.
Linh et al (US 20140089134 A1) teaches a system for providing a customized shopping experience, which entails providing suggestion and facilitating purchasing.
Kinsey, III et al (US 20140136443 A1) teaches a system which teaches providing concierge services such as recommending merchants, and completing transactions/scheduling appointments.
Reynolds (US 20140081678 A1) teaches a system that facilitates bookings of services. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.S./Examiner, Art Unit 3625    

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684